Exhibit 2.1 EXECUTION VERSION WESTBRIDGE CAPITAL LTD. – AND – SOREN OBERG – AND – CAMERON KUPPER – AND – STARLA THERIAULT – AND – JD-Prm i M HOLDINGS LTD. – AND – MONTEVIDEO HOLDINGS LTD. – AND – VITAEFIT BV – AND – JOE VIDAL – AND – JOHAN KAMPHUIS – AND – – AND – OMEGA PROTEIN CORPORATION SHARE PURCHASE AGREEMENT Fasken Martineau DuMoulin LLP 333 Bay Street, Suite 2400, Bay Adelaide Centre, Box 20 Toronto, Ontario M5H 2T6 TABLE OF CONTENTS ARTICLE 1 INTERPRETATION 2 Definitions 2 Generally Accepted Accounting Principles 24 Headings and References 24 Number and Gender 24 Schedules 24 References to Statutes 26 Applicable Law 26 Currency 26 Consent 26 Performance on Holidays 26 Calculation of Time 27 Knowledge 27 No Third Party Beneficiaries 27 No Strict Construction 27 Several Obligations 27 ARTICLE 2 PURCHASE AND SALE OF THE PURCHASED SHARES 28 Purchase and Sale of the Purchased Shares 28 Purchase Price 28 Payment of Closing Cash Purchase Price 28 Effective Time 29 Post-Closing Review 29 Determination of Value of Inventory and Accounts Receivable 30 Closing Cash Purchase Price Adjustment 30 Settlement of Disputes 31 Issuance of Consideration Shares 32 ARTICLE 3 REPRESENTATIONS AND WARRANTIES 33 Representations and Warranties of the Sellers and the Principals 33 Representations and Warranties of Individual Sellers and Principals 71 Representations and Warranties of the Buyer 74 Representations and Warranties of Omega 76 Commission 77 Qualification of Representations and Warranties 78 Survival of Covenants, Representations and Warranties of Sellers and Principals 78 Survival of Covenants, Representations and Warranties of Buyer and Omega 79 ARTICLE 4 OTHER COVENANTS OF THE PARTIES 79 Sellers’ Transaction Representative 79 Management Representative 80 Post-closing Notices 82 Non-Compete; Non-Solicitation; Non-Disparagement 82 Indemnification and Insurance 84 Payment of Certain Debentures 84 Transaction Personal Information. 85 Insider Trading 85 NYSE Listing; Removal of Legends 85 Confidential Information 85 Acknowledgements, Consents and Covenants Regarding Legends on Consideration Shares 85 Change of Name 86 ARTICLE 5 CLOSING 86 Delivery of Certificates 86 Place of Closing 87 ARTICLE 6 CONDITIONS PRECEDENT 87 Buyer’s Conditions 87 Sellers’ Conditions 90 Waiver 91 ARTICLE 7 INDEMNIFICATION 92 Definitions 92 Indemnification by Sellers and Principals 94 Loss by Bioriginal Group Company 95 Indemnification by the Buyer 95 Indemnification by Omega 96 Agency for Representatives 96 Notice of Third Party Claims 96 Defence of Third Party Claims 97 Assistance for Third Party Claims 99 Settlement of Third Party Claims 99 Direct Claims Failure to Give Timely Notice Insurance Recovery Tax Effect Payment and Interest Limitation Remedies Survival, Non-Waiver Knowledge Indemnification from Sellers ARTICLE 8 DISPUTE RESOLUTION AND ARBITRATION Purpose Notice of Dispute Arbitration Additional Parties Recourse to Courts Confidentiality Continuing Performance Survival Waiver of Jury Trial ARTICLE 9 GENERAL Expenses Parent Guarantee Time Notices Assignment Further Assurances Remedies Cumulative No Consequential Damages Public Announcements Entire Agreement Amendment Waiver of Rights Severability Tender Counterparts Facsimile Execution Independent Legal Advice SHARE PURCHASE AGREEMENT THIS AGREEMENT is made the 5th day of September, 2014 AMONG: WESTBRIDGE CAPITAL LTD. , a corporation incorporated under the laws of the Province of Saskatchewan (“ Westbridge ”) – and – SOREN OBERG , an individual resident in the State of Massachusetts (“ Oberg ” and, together with Westbridge, the “ Non-Management Sellers ”) – and – CAMERON KUPPER , an individual resident in the Province of Saskatchewan (“ Kupper ”) – and – STARLA THERIAULT , an individual resident in the Province of Saskatchewan (“ Theriault ”) – and – JD-PRMiM HOLDINGS LTD. , a corporation incorporated under the laws of the Province of Saskatchewan (“ JD-PRMiM ”) – and – MONTEVIDEO HOLDINGS LTD. , a corporation incorporated under the laws of the Province of Saskatchewan (“ Montevideo ”) – and – VITAEFIT BV , a corporation incorporated under the laws of the Netherlands (“ Vitaefit ” and, together with Kupper, Theriault, JD-PRMiM, and Montevideo, the “ Management Sellers ” and, together with the Non-Management Sellers, the “ Sellers ”) – and – JOE VIDAL , an individual resident in the Province of Saskatchewan (“ Vidal ”) – and – JOHAN KAMPHUIS , an individual resident in the Netherlands (“ Kamphuis ” and, together with Vidal, the “ Principals ”) – and – , a corporation incorporated under the laws of Saskatchewan (“ Buyer ”) – and – OMEGA PROTEIN CORPORATION , a corporation incorporated under the laws of Nevada (“ Omega ”) BACKGROUND: 1. The Sellers are the legal and beneficial owners of all of the Purchased Shares (as defined below). 2. The Principals are the individual controlling shareholders of those Management Sellers which are corporations and will be deriving substantial benefits from such Sellers’ sale of the Purchased Shares. 3. The Buyer wishes to purchase all but not less than all of the Purchased Shares and the Sellers have agreed to sell all but not less than all of the Purchased Shares to the Buyer, and the Principals have agreed to provide certain representations and warranties and perform certain covenants in connection therewith, on and subject to the terms provided herein. 4. Omega wishes to provide a guarantee of the obligations of the Buyer under this Agreement. IN CONSIDERATION of the premises and the mutual agreements in this Agreement, and of other consideration (the receipt and sufficiency of which are acknowledged by each Party), the Parties agree as follows: ARTICLE1
